

115 HR 2116 IH: Perchlorate Reclamation and Water Replenishment Act
U.S. House of Representatives
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2116IN THE HOUSE OF REPRESENTATIVESApril 25, 2017Mr. Knight introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Reclamation Wastewater and Groundwater Study and Facilities Act to authorize the
			 Secretary of the Interior to participate in a series of water reclamation
			 projects to provide a new water supply to communities previously impacted
			 by perchlorate contamination plumes.
	
 1.Short titleThis Act may be cited as the Perchlorate Reclamation and Water Replenishment Act. 2.Water projects for communities impacted by perchlorate contamination plumes (a)In generalThe Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is amended by adding at the end the following new section:
				
					163__.Perchlorate Water Replenishment Projects
 (a)In generalThe Secretary, acting through the Bureau of Reclamation, is authorized to provide financial assistance to local water authorities for projects associated with perchlorate remediation efforts in eligible areas to—
 (1)design and construct water replenishment and reclamation projects that are owned and operated by the local water authority; or
 (2)to operate and maintain such projects. (b)Eligible AreaThe term eligible area means an area that has been identified by the Bureau of Reclamation, the Army Corps of Engineers, or a State designating agency as having experienced an impact from perchlorate contamination.
 (c)Eligible projectThe term eligible project means a project that enhances the resilience of domestic water supplies through one or more of the following:
 (1)Onsite and offsite treatment facilities. (2)Onsite and offsite reclamation facilities.
 (3)Recycled water facilities and associated distribution facilities. (4)Groundwater wells and associated distribution facilities.
 (d)Priority projectsThe Secretary shall give priority to eligible projects that serve an eligible area— (1)that has received Federal authorization for projects associated with perchlorate contamination remediation programs under the Bureau of Reclamation or the Army Corps of Engineers;
 (2)for which a feasibility study for perchlorate remediation efforts that is acceptable to the Bureau of Reclamation or the Army Corps of Engineers has been completed; or
 (3)where the regional water agency that imports out-of-basin water supplies has a wholesale area that includes a population of not more than 350,000.
 (e)Cost-Sharing requirementThe Federal share of the cost of a project described in subsection (a) shall not exceed 25 percent of the total cost of the project.
 (f)Compliance with applicable lawActivities undertaken for projects funded under this section shall comply with any applicable Federal and State laws.
 (g)Relationship to other activitiesNothing in this section shall be construed to affect other Federal and State authorities that are being used or may be used to facilitate the cleanup and protection of ground water basins. Activities undertaken for projects funded under this section shall be integrated with ongoing Federal and State projects to the extent practicable.
						.
 (b)Conforming amendmentThe table of sections in section 2 of Public Law 102–575 is amended by inserting after the last item relating to title XVI the following:
				
					
						163__. Perchlorate Water Replenishment Projects..
			